Case 4:21-cv-00208-JED-SH Document 7 Filed in USDC ND/OK on 05/13/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA

 ANTHONY WASHINGTON,

                                  Plaintiff,

 v.                                                              Case No. 21-CV-140-JFH-SPS

 CORE CIVIC, et al.,

                                  Defendants.

                                      OPINION AND ORDER

           On May 10, 2021, Plaintiff, a pro se prisoner who is incarcerated at the Tulsa County

 Jail in Tulsa, Oklahoma, filed this civil rights complaint pursuant to 42 U.S.C. 1983 [Dkt.

 No. 1]. The defendants are Core Civic, the Oklahoma Department of Corrections, and the

 Oklahoma County Board of Commissioners.

           A review of the incomplete complaint 1 shows that none of the parties are located

 within the territorial jurisdiction of the Eastern District of Oklahoma. The incidents of

 which Plaintiff complains occurred at Cimarron Correctional Facility, which is located

 within the territorial jurisdiction of the Northern District of Oklahoma. Because proper

 venue does not lie in this district, see 28 U.S.C. § 1391(b), this action is TRANSFERRED

 in the interest of justice to the United States District Court for the Northern District of

 Oklahoma pursuant to 28 U.S.C. § 1406(a).




 1
     Plaintiff did not include the signature page of the complaint.
Case 4:21-cv-00208-JED-SH Document 7 Filed in USDC ND/OK on 05/13/21 Page 2 of 2




       THEREFORE, this action is TRANSFERRED to the United States District Court

 for the Northern District of Oklahoma.

       IT IS SO ORDERED this 13th day of May 2021.


                                            JOHNF.HEIL,I
                                                       II
                                            UNITEDSTATESDISTRI
                                                             CTJ
                                                               UDGE
